Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We have issued our report dated June 26, 2007, except for Note 15, as to which the date is November 12, 2007accompanying the financial statements of Cistera Networks, Inc. which are included in this Form SB-2/A registration statement.We consent to the incorporation by reference in the registration statement of the aforementioned report. /s/ Robison, Hill & Co. Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah November 30, 2007
